EARL W. SMITH, Justice.
On original submission to this Court, appellant’s judgment of conviction for delivery of heroin was reversed. Soto v. State, 649 S.W.2d 801 (Tex.App.1983). The Court of Criminal Appeals reversed the judgment of this Court in an opinion on the State’s petition for discretionary review. Soto v. State, 681 S.W.2d 602 (Tex.Cr.App.1984). That court remanded the cause to this Court “for such further proceedings as are appropriate.”
The sole ground of error contained in the brief filed by appellant’s counsel on appeal has been finally disposed of by the opinion of the Court of Criminal Appeals. Although appellant has filed a pro se brief raising additional grounds of error, there is no right to hybrid representation. Rudd v. State, 616 S.W.2d 623 (Tex.Cr.App.1981); Landers v. State, 550 S.W.2d 272 (Tex.Cr.App.1977). The pro se brief filed in this appeal, therefore, presents nothing for review. An examination of the contentions asserted therein reveals no error that should be considered in the interest of justice.
The judgment of conviction is affirmed.